Citation Nr: 0528708	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  99-08 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to a disability rating greater than 10 
percent for erythema annulare centrifugum.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from June 1973 to December 
1973 and from August 1977 to September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the January 1997 rating decision denied 
a compensable disability rating for his service-connected 
dermatologic disability.  While the issue was on appeal, the 
RO increased the disability rating to 10 percent, effective 
August 30, 2002.  The veteran has not expressed disagreement 
with the effective date of the award, or continued 
disagreement with the evaluation in place prior to the award 
of the increased evaluation, such that neither issue is 
currently before the Board.  See 38 C.F.R. § 3.400(o)(1) and 
(2) (2005) (effective date for an award of an increased 
disability rating).  Therefore, the issue before the Board is 
limited to the issue as phrased above.   

The Board notes that the veteran may be raising the claim of 
service connection for post-traumatic stress disorder (PTSD) 
(though this is not clear).  This claim has not been 
developed or adjudicated.  It is therefore referred to the RO 
for the appropriate action.  The RO should request the 
veteran to clearly indicate what additional claim(s), if any, 
he wishes to pursue.  The RO should then take appropriate 
action to adjudicate these claims, if any.  In any event, no 
other issue is before the Board at this time.

The issue of service connection for depression is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will contact the veteran if further action is 
required on his part.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence showing episodes of the service-
connected skin disability four times in a 12-month period or 
intermittent systemic immunosuppressive therapy for the 
disability. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for erythema annulare centrifugum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.118, Diagnostic Code 7827 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of the veteran's appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (to be codified at 
38 C.F.R. pt. 4).  If a law or regulation changes during the 
course of a claim or an appeal, the version more favorable to 
the veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 
3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 
7-2003.  Therefore, prior to August 30, 2002, the Board may 
apply only the previous version of the rating criteria.  As 
of August 30, 2002, the Board must apply whichever version of 
the rating criteria is more favorable to the veteran.  The 
Board notes that, in its September 2003 supplemental 
statement of the case, the RO considered the new version of 
the regulations in assigning an increased rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO initially characterized the veteran's dermatologic 
disability as tinea corporis.  It evaluated the disability as 
noncompensable (zero percent disabling) by analogy to 
Diagnostic Code (Code) 7814, tinea barbae.  38 C.F.R. § 4.118 
(2002).  However, in the September 2003 rating decision, it 
recharacterized the disability as erythema annulare 
centrifugum and awarded a 10 percent disability rating by 
analogy to Code 7827, erythema multiforme and toxic epidermal 
necrolysis, effective from the date of the August 30, 2002 
amendments to the rating criteria.  38 C.F.R. § 4.118 (2005).  
As discussed above, the veteran has not disagreed with the 
effective date of the award or expressed continued 
disagreement with the evaluation in effect prior to August 
30, 2002.  Therefore, the Board will consider only whether a 
current rating greater than 10 percent is warranted and will 
address the evaluation utilizing only the criteria in effect 
from August 30, 2002.  

Under those rating criteria, Code 7827 provides a next higher 
rating of 30 percent, which is awarded if there are recurrent 
episodes occurring at least four times during the past 12-
month period, and; requiring intermittent systemic 
immunosuppressive therapy.  In addition, the disability may 
be rated as disfigurement of the head, face, or neck (Code 
7800), or scars (Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 4.118 
(2005).  

Initially, the Board notes that the evidence is negative for 
incidence of the skin disability affecting the head, face, or 
neck.  In addition, the evidence does not reflect disability 
analogous to large deep or superficial scars (Codes 7801 or 
7802) or that results in any limitation of function (Code 
7805).  The remaining Codes 7803 and 7804 do not provide for 
a rating greater than 10 percent.  Therefore, the Board will 
rate the disability as under Code 7827.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  

The Board finds that the overall disability picture does not 
more closely approximate the criteria for a 30 percent rating 
under Code 7827.  38 C.F.R. § 4.7.  Specifically, VA 
treatment records reflect complaints related to the skin 
disability approximately twice a year.  Such facts only 
provide evidence against this claim. 

Although the veteran is prescribed a topical corticosteroid 
for treatment of the disability, there is no evidence that he 
has ever required intermittent systemic immunosuppressive 
therapy.  Absent such evidence, the criteria for a 30 percent 
disability rating are not met. Id.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for erythema 
annulare centrifugum.  38 C.F.R. § 4.3.       

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, the rating decisions dated 
in January 1997 and September 2003, along with the February 
1999 statement of the case and supplemental statements of the 
case dated in September 2000, September 2003, and December 
2004 advise the veteran of the evidence needed to 
substantiate his claims and explain what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  The Board emphasizes that the September 2003 rating 
decision and supplemental statement of the case specifically 
advised the veteran of the rating criteria required for 
entitlement to a rating greater than 10 percent for his 
service-connected skin disability.  Moreover, the September 
2003 supplemental statement of the case includes the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A. § 5103(a); 
38 C.F.R. 
§ 3.159.   

The Board observes that the RO did not provide VCAA notice 
prior to the January 1997 rating decision on appeal, and that 
the RO has not specifically asked the veteran to submit to 
the RO any evidence in his possession that pertains to the 
issues on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  However, as discussed above, the veteran has 
submitted evidence in his possession in support of his 
appeal, such that it is clear that the veteran is aware of 
his rights and responsibilities under the VCAA.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation of defective VCAA notice that has 
resulted in prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial); 
see generally Bernard, supra.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
relevant medical and psychiatric examinations and opinions.  
The veteran has submitted some VA and private medical 
evidence, but he has not authorized the release of any 
additional private medical records.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. 
§ 5103A.  


ORDER

A disability rating greater than 10 percent for erythema 
annulare centrifugum is denied.  


REMAND

The veteran seeks service connection for depression.  In 
September 2005, within 
90 days after the RO certified the appeal to the Board, the 
Board received from the veteran, inter alia, an August 2005 
statement from M. H., D.O., who relates that he treated the 
veteran for depression from 1983 to 1995, when the veteran 
began receiving his treatment from VA.  The veteran had 
active service from June 1973 to December 1973 and from 
August 1977 to September 1983.  However, there are no 
treatment records from Dr. H. in the claims folder.    

If the veteran was receiving treatment for depression within 
one year of his discharge from active service, such a fact 
would provide evidence in support of the claim that his 
depression was caused by service.  However the three sentence 
statement of Dr. M., dated in 2005 (more than 20 years after 
the alleged treatment began) is highly suspect.  Dr. M. 
provides no details of the treatment and no treatment records 
to support this contention.      

VA is required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  Medical records confirming continued 
treatment for depression following the veteran's separation 
from service in 1983 are particularly relevant to the instant 
appeal.  See 38 C.F.R. § 3.303(b) (establishing service 
connection based on continuity of symptomatology).  The Board 
finds that a remand is required to attempt to secure records 
from Dr. H. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he provide, or authorize VA to 
obtain, records from Dr. H. showing 
treatment for depression from 1983 to 
1995.  If the veteran provides the 
requisite completed release form, the RO 
should attempt to secure these records 
from Dr. H. as provided by law and 
regulation.  The veteran himself is asked 
to obtain these records to expedite the 
adjudication of the claim. 

2.  Following the receipt of additional 
evidence from Dr. H., if any, the RO 
should arrange to secure a medical 
opinion as to the etiology of the 
veteran's depression, if necessary and 
appropriate.  

3.  After ensuring the proper completion 
of all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.          

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


